Name: Commission Regulation (EEC) No 1697/88 of 16 June 1988 re-establishing the levying of customs duties on 1,2,3,4,5,6-hexachlorocyclohexane 2903 51 00 originating in China to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: oil industry;  tariff policy
 Date Published: nan

 17. 6 . 88 Official Journal of the European Communities No L 151 /55 COMMISSION REGULATION (EEC) No 1697/88 of 16 June 1988 re-establishing the levying of customs duties on 1,2,3,4,5,6 ­ hexachlorocyclohexane 2903 51 00 originating in China to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply whereas, in. the case of 1,2,3,4,5,6-hexachlorocyclohexane falling within CN code 2903 51 00 originating in China the individual ceiling was fixed at 264 000 ECU ; whereas, on 14 June 1988, imports of these products into the Community originating in China reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in reflect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3635/87, duties on certain products, originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 15. Whereas, as provided for in Article 15 of that Regulation where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to (^ause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 5 % of the total importations into the Community, originating from third countries in 1986 : HAS ADOPTED THIS REGULATION : Article 1 As from 20 June 1988 , the levying of customs duties , suspended pursuant to Regulation (EEC) No 3635/87 shall be re-established on imports into the Community of the following products originating in : CN code Description 2903 51 10 1,2,3,4,5,6-hexachlorocyclohexane Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1988 . For the Commission , COCKFIELD Vice-President (') OJ No L 350, 12 . 12. 1987, p. 1 .